Citation Nr: 0926920	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by passing out.

2.  Entitlement to service connection for a blood infection.

3.  Entitlement to service connection for a disability 
manifested by passing blood in the urine.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery and aortic valvular disease, including as 
secondary to rheumatic fever.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The RO accepted a request for a 
hearing as a substantive appeal, see Percy v. Shinseki, 23 
Vet. App. 37 (2009), but the Veteran did not appear for a 
hearing before the Board scheduled for May 28, 2009.  He 
earlier testified before a RO decision review officer in June 
2007.

(By the decision below, a claim of service connection for 
coronary and aortic valvular disease is reopened.  The 
underlying claim of service connection is addressed in the 
remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested 
by passing out.

2.  The Veteran does not have a blood infection.

3.  The Veteran does not have a current disability manifested 
by the passing of blood in the urine.

4.  By a December 1994 rating decision, the RO denied a claim 
of service connection for sinusitis; the Veteran did not 
appeal.

5.  Evidence received since the December 1994 rating decision 
is cumulative of previously considered evidence.

6. By a September 1999 rating decision, the RO denied an 
application to reopen a previously denied claim of service 
connection for coronary artery and aortic valvular disease.

7. Evidence received since the September 1999 decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for coronary artery and 
aortic valvular disease and it raises a reasonable 
possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
passing out that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2.  The Veteran does not have a blood infection that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The Veteran does not have a disability manifested by 
passing blood in the urine that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  A December 1994 rating decision, which denied the 
Veteran's claim of service connection for sinusitis, is 
final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (1994).

5.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for sinusitis 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

6.  A September 1999 rating decision, which denied the 
Veteran's claim to reopen service connection for coronary 
artery and aortic valvular disease, is final.  38 U.S.C. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1999).

7.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for coronary 
artery and aortic valvular disease has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the service connection 
claims on appeal has been accomplished.  Through a May 2005 
notice letter, the RO notified the Veteran of the information 
and evidence needed to substantiate his claims.  While the 
notice did not refer to criteria for assigning disability 
ratings or effective dates, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), these questions are not now 
before the Board.  

Additionally, the Board finds that all notification and 
development action needed to render a decision as to the 
petitions to reopen claims of service connection has been 
accomplished.  Through the May 2005 letter, the Veteran was 
notified that his claim of service connection for sinusitis 
was previously denied by a December 1994 decision and that 
his claim of service connection for coronary artery and 
aortic valvular disease was previously denied by a September 
1999 decision.  The definition of new and material evidence 
was provided.  The Veteran was told that new and material 
evidence was needed to reopen the previously denied claim and 
that the new evidence had to pertain to the reason the claim 
was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the May 2005 letter incorrectly stated that 
the Veteran's claim of service connection for sinusitis was 
previously denied because there was no evidence of a current 
diagnosis, that was corrected in the September 2005 rating 
decision and the Veteran was provided an opportunity to 
submit new and material evidence prior to readjudication of 
the issue by an August 2007 statement of the case.

The Board also finds that the May 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues decided herein.  The Veteran's service treatment 
records (STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Dayton VA Medical Center (VAMC), McCullough-Hyde Memorial 
Hospital, Christ Hospital, a Dr. B., and a Dr. S. as 
treatment providers.  Available records from those treatment 
providers were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Additionally, in February 1955, September 1994, 
April 1996, and August 2005 the Veteran was afforded VA 
examinations, the reports of which are of record.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinion obtained in this case is adequate, 
as it is predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  It considers 
all of the pertinent evidence of record and the statements of 
the appellant, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

II.  Service Connection Claims

In a March 2005 statement, the Veteran contends that he 
experienced hematuria and a blood infection in service.  In 
addition, at a June 2007 hearing at the RO in Indianapolis, 
the Veteran testified that he once passed out, in either 1994 
or 1995.  Hearing Transcript at 8.  Specifically, he 
attributes his claimed disabilities to an in-service 
hospitalization during which he received eight shots of 
oxophenarsine (brand name Mapharsen, an arsenical) used 
because of his allergic reaction to penicillin.  Thus, the 
Veteran contends that service connection is warranted for a 
disability manifested by passing out, a blood infection, and 
a disability manifested by passing blood in the urine.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's service treatment records (STRs) 
reveals that, in February 1953, the Veteran received 
treatment for hematuria and prostatitis and was diagnosed 
with Reiter's Disease (or Reiter's Syndrome now more commonly 
referred to as  reactive arthritis).  The hematuria 
experienced by the Veteran was attributed to a bout of 
reactive arthritis and had ceased once the syndrome had run 
its course.  After his separation from service, the Veteran 
was awarded service connection for Reiter's Syndrome which 
has been rated as noncompensably (zero percent) disabling 
since 1954.  Nonetheless, there is no evidence within the 
Veteran's STRs to indicate symptoms of or a diagnosis of a 
blood infection disability or a disability manifested by 
passing out.  Both the Veteran's January 1952 entrance 
examination and his November 1954 separation examination 
reports indicate that no abnormalities were noted relating to 
the Veteran's claimed disabilities.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran received no treatment for or 
a diagnosis of a disability manifested by passing out, a 
blood infection, or a disability manifested by passing blood 
in the urine.  In fact, at a June 2007 hearing the Veteran 
stated that he no longer passes out, passes blood, or has a 
blood infection.

Based on the medical evidence of record and in light of the 
criteria for establishing service connection, the claims of 
service connection for a disability manifested by passing 
out, a blood infection, and a disability manifested by 
passing blood in the urine must be denied.  Here, the Board 
finds that the preponderance of the evidence is against the 
claims because there is no evidence of record regarding a 
diagnosis for any claimed disability.  The problems recited 
by the Veteran are merely symptoms that he once had, but no 
longer experiences.  Thus, an essential requirement for 
service connection is not met, namely a finding of a current 
diagnosis of a claimed disability.  In the absence of a 
diagnosis of a current disability, the claims of service 
connection for a disability manifested by passing out, a 
blood infection, and a disability manifested by passing blood 
in the urine may not be granted.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

III.  Petitions to Reopen

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim of sinusitis is the December 1994 RO decision and the 
last final denial pertinent to the claim of coronary artery 
and aortic valvular disease is the September 1999 RO 
decision, which denied a claim to reopen following a May 1996 
denial.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Even though the RO reopened and re-adjudicated the underlying 
claim of service connection for coronary artery and aortic 
valvular disease in August 2007, the Board must first 
determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate the 
issue going to the merits.  The issue of reopening a claim 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The evidence of record at the time of the December 1994 
decision regarding sinusitis included:  the Veteran's STRs 
and personnel records; medical treatment records from a Dr. 
B. dated from may 1991 to May 1993; a letter from a Dr. S. 
dated October 1994; VA examination reports dated February 
1955 and September 1994; and statements by the Veteran and 
his representative.

The evidence of record at the time of the September 1999 
decision regarding coronary artery and aortic valvular 
disease included:  the Veteran's STRs and personnel records; 
medical treatment records from a Dr. B. dated from may 1991 
to May 1993 and from January 1995 to March 1995, including 
records of a January 1995 aortic valve replacement procedure 
in which it is noted that the Veteran had a possible history 
of past rheumatic valvular disease; a letter from a Dr. S. 
dated October 1994; medical treatment records from Christ 
Hospital dated from January 1995 to July 1995; VA examination 
reports dated in February 1955, September 1994, and April 
1996; and statements by the Veteran and his representative.

In denying the claims of service connection, the RO found 
that the evidence of record did not show an in-service injury 
or disease.  Consequently, in order for the claims to be 
reopened, new and material evidence must be received that 
pertains to the in-service injury or disease element of a 
service connection claim.

New evidence added to the record since the December 1994 and 
September 1999 decisions include:  medical treatment records 
from the Dayton VAMC dated from November 1999 to October 
2003; medical treatment records from McCullough-Hyde Memorial 
Hospital dated from January 1996 to June 2007; a VA 
examination report dated in August 2005; and statements by 
the Veteran and his representative.

A review of the new evidence reveals that a June 2002 
treatment records from the Dayton VAMC notes a history of 
rheumatic heart disease and that the August 2005 VA 
examination report includes an opinion that the Veteran's in-
service diagnosis of reactive arthritis may have been in 
error, and the in-service problems more likely represented 
rheumatic fever or streptococcal glomerulonephritis.

Regarding the Veteran's petition to reopen a claim of service 
connection for sinusitis, the Board finds that the evidence 
described above is new in the sense that it was not 
previously before agency decisionmakers.  However, the 
evidence is cumulative of the evidence associated with the 
record prior to the last final decision because the new 
medical evidence merely lists a history of sinusitis.  The 
new evidence of record does not address the in-service injury 
or disease element of the claim of service connection for 
sinusitis-the absence of which was the reason the claim was 
denied in the December 1994 decision.  Therefore, the new 
evidence, which was associated with the record since the last 
final decision, does not address an unestablished fact with 
regard to the claim.  Consequently, the new evidence is not 
material because it does not pertain to the salient question 
of whether any current disease or injury occurred in or was 
caused by the Veteran's active military service.  Thus, it 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the claim of service connection for 
sinusitis is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Regarding the Veteran's petition to reopen a claim of service 
connection for coronary artery and aortic valvular disease, 
the Board finds that the medical records relating to the 
Veteran's in-service medical treatment constitutes new and 
material evidence in connection with the Veteran's claim of 
service connection.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of the in-service injury or 
disease element of a service connection claim-the absence of 
which was the reason the claim was denied in the September 
1999 decision.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for coronary 
artery and aortic valvular disease is reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board will address the 
Veteran's underlying claim of service connection for coronary 
artery and aortic valvular disease in the remand section 
below.


ORDER

Service connection for a disability manifested by passing out 
is denied.

Service connection for a blood infection is denied.

Service connection for a disability manifested by passing 
blood in the urine is denied.

The petition to reopen a claim of service connection for 
sinusitis is denied.

The claim of service connection for coronary artery and 
aortic valvular disease is reopened; to this limited extent, 
the appeal of this issue is granted.


REMAND

As noted above, the examiner at the August 2005 VA 
examination speculated that the Veteran's in-service 
diagnosis of reactive arthritis was in error.  The examiner 
indicated that the Veteran's in-service symptoms were likely 
associated with rheumatic fever.  In addition, in several 
statements, the Veteran contends that he was, in fact, 
diagnosed with rheumatic fever in service, despite the lack 
of supporting medical evidence.

Nonetheless, medical treatises indicate that individuals with 
chronic reactive arthritis may develop "aortic regurgitation 
that is indistinguishable in its morphological features from 
the valve lesion found in patients with [aortic stenosis]," 
a valvular heart disease associated with rheumatic fever.  
Immunological Diseases 1176 (Max Samter, ed., Little, Brown 
and Company) (1978).  Thus, the medical evidence of record 
suggests that the Veteran's current disability might be 
related to his in-service symptomatology-whether attributed 
to reactive arthritis or rheumatic fever.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's claimed 
coronary artery and aortic valvular disease.  The Board will, 
therefore, remand the case to schedule the Veteran for a VA 
examination to obtain a medical opinion regarding the medical 
probability that any coronary artery and aortic valvular 
disease is attributable to military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records pertinent to heart disease from 
the Dayton VAMC prepared since October 
2003, and any other medical facility 
identified by the Veteran, and associate 
the records with the claims folder.  
Assist the Veteran in obtaining any 
identified records.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a heart 
disability, including coronary artery or 
aortic valvular disease.  The examiner 
should then discuss the etiology and the 
onset of any diagnosed disability.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed disability is related to the 
Veteran's 


period of active military service.  
Specific consideration should be given to 
the problems the Veteran experienced 
during military service.  The bases for 
the opinion provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for coronary artery and aortic 
valvular disease.  If any benefit sought 
is not granted, furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002, Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


